DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-41 are pending in this application.
Response to Amendment
Claims 19, 29-33, 39, and 41 are amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22, 25, 27, 29, 34, and 36-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. U.S. Patent Application 2011/0215400 (hereinafter “Nakamura”).
Regarding claim 19, Nakamura teaches a semiconductor device (refer to fig.12), comprising: 	a semiconductor substrate (implicit)(refer to [0078]) having a surface (implicit) and a rear surface (implicit); 	a switching element (i.e. power MOSFETs Q1 and Q2)(fig.11) which is defined on the semiconductor substrate (implicit), the switching element having a plurality of electrodes (implicit);	a plurality of first terminals (implicit)(refer to MOSFETs Q1 and Q2)(fig.11) electrically connected to each of the plurality of the electrodes of the switching element, respectively (implicit); 	a plurality of second terminals (refer to diodes DD1 and DD2)(fig.11) being electrically separated from each of the plurality of the electrodes of the switching element (implicit), one of the plurality of second terminals being electrically connected to another of the plurality of second terminals (refer to terminals between the diodes of DD1 and between the diodes of DD2)(fig.11); and 	a temperature sense element (i.e. diodes DD1 and DD2)(fig.11) which is provided on the surface of the semiconductor substrate independently from the switching element (implicit)(refer to figs.11 and 12), the temperature sense element formed between a first electrode and a second electrode (refer to anodes and cathodes of diodes DD1 and DD2)(fig.11) which are electrically connected to the plurality of second terminals (implicit) and are capable of outputting electrical signals depending on temperature (refer to abstract).
Regarding claim 20, Nakamura teaches the semiconductor device according to claim 19, wherein only the temperature sense element is provided as a circuit element on an electrical circuit between the first electrode and the second electrode (implicit)(refer to fig.11).
Regarding claim 21, Nakamura teaches the semiconductor device according to claim 19, wherein the temperature sense element includes a diode (refer to diodes DD1 and DD2)(fig.11) on the semiconductor substrate (implicit)(refer to fig.12).
Regarding claim 22, Nakamura teaches the semiconductor device according to claim 21, wherein the diode includes a pn diode made of a polysilicon layer on the semiconductor substrate (refer to [0140]).
Regarding claim 25, Nakamura teaches the semiconductor device according to claim 22, wherein the switching element includes a trench gate type MISFET (refer to figs. 14 and 15) which has a gate trench (refer to [0134]) defined on the semiconductor substrate (implicit) and a gate electrode (i.e. gate electrode 7)(figs.14 and 15) embedded in the gate trench (implicit) and the polysilicon layer (refer to [0137]) is embedded in a second trench (refer to [0138]) which is defined on the semiconductor substrate independently from the gate trench (implicit).
Regarding claim 27, Nakamura teaches the semiconductor device according to claim 21, wherein the diode includes a pn diode (refer to [0140]) which is made of an impurity region (implicit) defined on the surface portion of the semiconductor substrate (implicit).
Regarding claim 29, Nakamura teaches the semiconductor device according to claim 22, wherein the temperature sense element includes a serial connection unit (refer to diodes DD1 and DD2)(fig.11) in which the plurality of pn diodes are connected in series (implicit).
Regarding claim 34, Nakamura teaches the semiconductor device according to claim 19, wherein the temperature sense element is disposed at a peripheral portion of the semiconductor substrate (implicit)(refer to fig.12).
Regarding claim 36, Nakamura teaches the semiconductor device according to claim 19, further comprising a rear electrode (refer to [0076]) defined on the rear surface of the semiconductor substrate (refer to [0076]), the rear electrode electrically connected to the switching element (refer to [0076]).
Regarding claim 37, Nakamura teaches the semiconductor device according to claim 19, the first electrode and the second electrode are capable of outputting electrical signals depending on temperature of the semiconductor substrate (implicit)(refer to Abstract).
Regarding claim 38, Nakamura teaches the semiconductor device according to claim 19, wherein the temperature sense element is embedded in the surface portion of the semiconductor substrate (implicit)(refer to figures 12, 16, and 17).
Regarding claim 39, Nakamura teaches the semiconductor device according to claim 19, includes a plurality of the switching elements (i.e. power MOSFETs Q1 and Q2)(fig.11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura.
Regarding claim 26, Nakamura teaches the semiconductor device according to claim 25, however Nakamura does not teach wherein the gate trench and the second trench are defined in a mutually equal width. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the gate trench and the second trench are defined in a mutually equal width, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakamura to provide the advantage of simplifying manufacture of the device.	
Claims 23 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claim 19 or 22 above, and further in view of Kinouchi et al. U.S. Patent Application 2013/0153900 (hereinafter “Kinouchi”).
Regarding claim 23, Nakamura teaches the semiconductor device according to claim 22, wherein the switching element includes a MISFET (refer to [0134]), and the polysilicon layer is defined by using the same layer as the gate electrode (refer to [0137], however Nakamura does not teach wherein the MISFET is a planar gate type MISFET which has a gate electrode defined along the surface of the semiconductor substrate. However Kinouchi teaches wherein the MISFET is a planar gate type MISFET (i.e. cells 110)(fig.5) which has a gate electrode (i.e. gate region 111)(fig.5) defined along the surface of the semiconductor substrate (implicit)(refer to fig.5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakamura to include the planar MISFET of Kinouchi to provide the advantage of increasing the voltage rating of the MISFET.
Regarding claim 40, Nakamura teaches the semiconductor device according to claim 19, however Nakamura does not teach wherein the temperature sense element includes an active element .
Claims 24, 28, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claims 22 or 27 above, and further in view of Sakamoto et al. U.S. Patent No. 6,323,518 (hereinafter “Sakamoto”).
Regarding claim 24, Nakamura teaches the semiconductor device according to claim 22, wherein the pn diode includes a p-type region (refer to [0140]) and an n-type region (refer to [0140]), however Nakamura does not teach the n-type region which surrounds the p-type region in a plan view. However Sakamoto teaches the n-type region which surrounds the p-type region in a plan view (implicit)(refer to fig.2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakamura to include the n-type and p-type regions of Sakamoto to provide the advantage of having no characteristic degradation of the blocking voltage (refer to Sakamoto col. 7 lines 28-45).
Regarding claim 28, Nakamura teaches the semiconductor device according to claim 27, wherein the pn diode includes a p-type region (refer to [0140]) and an n-type region (refer to [0140]), however Nakamura does not teach the n-type region which surrounds the p-type region in a plan view. However Sakamoto teaches the n-type region which surrounds the p-type region in a plan view (implicit)(refer to fig.2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakamura to include the n-type and p-type regions of 
Regarding claim 31, Nakamura teaches the semiconductor device according to claim 22, however Nakamura does not teach wherein the temperature sense element includes a reverse-series connection unit in which at least the pair of pn diodes are connected in series in a reverse direction to each other. However Sakamoto teaches wherein the temperature sense element includes a reverse-series connection unit (i.e. Sakamoto polycrystalline silicon diode 47)(fig.9) in which at least the pair of pn diodes are connected in series in a reverse direction to each other (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakamura to include the diodes of Sakamoto to provide the advantage of increasing the voltage change due to temperature of the diode unit thereby increasing the sensitivity of the temperature sensor and allowing for bidirectional connection of the diode unit.
Regarding claim 32, Nakamura and Sakamoto teach the semiconductor device according to claim 31, wherein the temperature sense element includes an arrangement in which the plurality of reverse-series connection units are connected in series (i.e. Sakamoto polycrystalline silicon diode 47)(fig.9). 
Claims 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claims 22 or 29 above, and further in view of Asai Japanese Patent Document JP 2008-172132 A (hereinafter “Asai”).
Regarding claim 30, Nakamura teaches the semiconductor device according to claim 29, however Nakamura does not teach wherein the temperature sense element includes an arrangement in which at least the pair of serial connection units are connected in parallel in a reverse direction to each other. However Asai teaches wherein the temperature sense element includes an arrangement in which a pair of diodes (i.e. diodes 21 and 22)(fig.2) are connected in parallel in a reverse direction to each 
Regarding claim 33, Nakamura teaches the semiconductor device according to claim 22, however Nakamura does not teach wherein the temperature sense element includes an arrangement in which at least the pair of pn diodes are connected in parallel in a reverse direction to each other. However Asai teaches wherein the temperature sense element includes an arrangement in which at least the pair of pn diodes (i.e. diodes 21 and 22)(fig.2) are connected in parallel in a reverse direction to each other (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakamura to include the reverse-parallel diodes of Asai to provide the advantage of averaging the temperature sensed by each diode in order to more accurately measure the temperature.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claim 19 above, and further in view of Stecher et al. U.S. Patent Application 2008/0237772 (hereinafter “Stecher”).
Regarding claim 35, Nakamura teaches the semiconductor device according to claim 19, however Nakamura does not teach wherein the semiconductor substrate includes a SiC semiconductor .
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and further in view of Imai et al. U.S. Patent Application 2002/0014639 (hereinafter “Imai”).
Regarding claim 41, Nakamura teaches a semiconductor module (i.e. PKG)(fig.11) which includes a first semiconductor device (i.e. semiconductor chip CP1)(fig.11) and a second semiconductor device (i.e. semiconductor chip CP2)(fig.11), 	the first semiconductor device comprising: 	a semiconductor substrate (implicit)(refer to [0078]) having a surface (implicit) and a rear surface (implicit); 	a switching element (i.e. power MOSFETs Q1 and Q2)(fig.11) which is defined on the semiconductor substrate (implicit), the switching element having a plurality of electrodes (implicit);	a plurality of first terminals (implicit)(refer to MOSFETs Q1 and Q2)(fig.11) electrically connected to each of the plurality of the electrodes of the switching element, respectively (implicit); 	a plurality of second terminals (refer to diodes DD1 and DD2)(fig.11) being electrically separated from each of the plurality of the electrodes of the switching element (implicit), one of the plurality of second terminals being electrically connected to another of the plurality of second terminals (refer to terminals between the diodes of DD1 and between the diodes of DD2)(fig.11); and 	a temperature sense element (i.e. diodes DD1 and DD2)(fig.11) which is provided on the surface of the semiconductor substrate independently from the switching element (implicit)(refer to figs.11 and 12), the temperature sense element formed between a first electrode and a second electrode (refer to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839